DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Response to Amendment
The amendment filed on 09/16/2022 has been entered. As directed by the amendment: Claim 1 is amended. Claim 6 is cancelled. Claims 7 – 8 are newly added. Thus, claims 1 – 5 and 7 – 8 are currently pending. The amendment made to the independent claim 1 is sufficient to overcome the new matter rejection made under 35 U.S.C. 112 (a) in the Final Rejection dated 07/07/2022. Accordingly, the Rejection is withdrawn. Applicants Remarks/Arguments are fully considered (please see “Response to Arguments” section) and the following Non-Final rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, this claim recites “… a position of a focus of the first laser beam in the laminating direction is behind a surface of the first metal plate that the laser beam is applied to in the irradiation direction of the laser beam…”. However, it is not clear what “behind a surface of the first metal plate” means. Is it below the first metal pate in the laminating direction? or as illustrated in FIG.4A and described in paragraph (0037), is it above the first metal plate? Rendering the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6,646,225 B1)), here in after called wang, in view of Wang et al. (US 2005/0121426 A1), herein after called Wang-426, in further view of Hisada et al. (US 2015/0283648 A1) and herein after called Hisada. 
Regarding claim 1, Wang discloses a laser welding method for performing lap welding on a plurality of laminated metal plates by applying a plurality of laser beams to the metal plates (a method of Joining a galvanized steel plates (10,12) to one another using laser welding beams (30, 32), (1: 40 -45, FIG. 1, 2 and 3)), the metal plates being constituted by n pieces of metal plates including at least one metal plate that generates gas due to melting (two overlapping zinc coated steel plates (10,12) that generate zinc vapor during welding (2: 59 – 3:07  and FIG. 1)), the metal plates being laminated in order from a first metal plate to an n-th metal plate (the two metal plates (10, 12) laminated in order from the first coated steel plate (10) to second coated steel plate 12, (FIG.1)), n being an integer not less than 2 (n being two see FIG. 1 – 3)), the laser welding method comprising: 
forming a recess serving as an escape route for the gas by applying a first laser beam from a first metal plate side (directing a first laser beam (30) on the upper surface (20) of first steel plate (10) to drill a slot 22 which provides a suitable path for venting zinc vapor (2: 66— 3:11, FIG. 1-3 and claim 1)), the escape route penetrating through the first metal plate to an (n-1)th metal plate in a laminating direction to reach the n-th metal plate (the depth of slot 22 can suitably extend into, or even through, underlying second coated steel plate (12) depending upon the zinc venting requirement of a particular weld setup. The goal is to cut slot 22 to a depth so that zinc coating vaporized at the weld region can be driven from the site, (3: 18 - 22, FIG. 2 and claim 1)); and 
forming a welding pool around the recess in the metal plates so as to maintain a shape of the recess (directing a second laser beam (32) along the path traced by the first laser beam to form the slot (22) on both sides of the slot, wherein the second laser beam (32) having sufficient energy to melt ferrous metal into molten steel! to fill the slot (3: 50 — 4: 05, FIG. 1-3 and claim 1)), please note here, the second laser beam is not only melting the molten pool, but it also fills the slot/recess 22 up to the surface with the molten metal pool which is quenched and quickly solidified to form weld nugget 26 (3: 63 — 4: 03), thus, the shape of the recess is maintained by the molten pool), the welding pool being formed by applying a second laser beam to an outside of the recess (the molten steel that solidifies to weld nugget (26) is formed by applying the second laser beam (32) surrounding the slot, (3:50 — 4: 05 and see FIG. 3 showing second laser ( 32) applied to the outside of slot (22)).
Wang does not explicitly teach wherein the second laser beam is applied to an outside of an opening of the recess such that scanning is performed to draw a circle.
However, Wang-426 that teaches welding two stacked up metal sheets (214, 212) stacked up on top of each other in an assembly (218), (0029, FIG. 5), also teaches, using a secondary laser beam 222b to heat up a heat affected zone 224 around a molten though 216 produced by a first laser beam 222a and the secondary laser beam 222b is extrinsic (outside through 216) with respect to laser beam 222a (0029, FIG.5). Further, Wang- 426 teaches that a computer-generated output of the first welding beam has a spot size of 0.4 mm and the second heating laser around the first weld beam to have a spot size of 5mm in diameter, Wang-426 (0032) and FIG.5 of Wang-426 schematically illustrates the heat affected zone 224 created by the second laser beam 222b is circular around the trough 216 created by first laser beam 222a).

    PNG
    media_image1.png
    414
    904
    media_image1.png
    Greyscale

Applying the second laser beam 222b to be placed extrinsically from the melted trough 216 surrounding the molten trough 216 to create the circular heat affected zone 224 helps in providing a circular thermal buffer that ensures the melted trough 216 not being affected by the relatively cool substrates (0030).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the welding method disclosed by Wang to apply the second laser beam to an outside of an opening of the recess to create a circular heat affected zone in order to provide a circular thermal buffer that ensures the melted trough 216 not being affected by the relatively cool substrates as taught in Wang-426.
	Wang in view of Wang-426 still do not teach scanning of the second laser beam is performed to draw a circle.
	However, Hisada that teaches a laser welding method of a plurality of workpieces (0003), also teaches projecting secondary laser beam L2 on to a melted section Y circling around a center c of the melted section (0077, FIG. 4A). 
	Wang-426 and Hisada teach two ways to create a heat affected zone around the trough or recess: Wang-426 teaches welding a plurality of laminated metal plates by applying a stationary a secondary laser beam surrounding a melted section, trough or recess to create a heat affected zone around the molten trough or recess in a circular manner as illustrated in Wang-426 of FIG.5. Hisada teaches scanning the secondary laser beam to draw a circle around the melted section as illustrated by Hisada’s FIG.4. 
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to modify the scanning of the second laser beam of wang-426 to be performed to draw a circle as it is recognized substituting equivalents (one for the other) known for the same purpose is a matter of simple substitution within ordinary skill the art, MPEP 2144.06 (II). 
	Further, it would be obvious for one of ordinary skill in the art at the time of filling to modify the stationary second beam of Wang-426 to use a moving second beam that draws a circle as taught by Hisada so that the workpieces can be melted together by being applied with a uniform amount of heat to a wide range, which would aid in increasing the reliability of the welded section (Hisada, (0006)) and the movement of the second laser beam to allow for the suppression in the solidification rate/cooling rate from the peripheral edge S of the melted section Y to the center so that the melted section can be solidified to have a uniform structure (Hisada, (0079) as taught by Hisada.
Regarding claim 2, Wang in view of Wang-426 in further view of Hisada teaches the laser welding method according to claim 1, wherein: the metal plate that generates the gas due to melting is a metal plate on which a metal plating layer having a melting point lower than that of a base material is formed (Steel plates 10, 12 comprise zinc coating layers 11, 13 and zinc coating layers 15, 17, respectively Wang (2: 45- 50 and FIG. 1-2)) wherein the melting point of Zinc (787 °F) is lower than meting point of (2750 °F)); and the gas is a vapor of the metal plating layer (the gas generated during welding is a Zinc vapor from the coating layer, Wang (3: 1-5, FIG. 3)).
Regarding claim 5, Wang in view of Wang-426 in further view of Hisada teaches the laser welding method according to claim 1.
Wang in view of Wang-426 in further view of Hisada teaches do not explicitly teach that a position of a focus of the second laser beam in the laminating direction is deeper than a position of a focus of the first laser beam in the laminating direction.
However, Wang- 426 teaches, using a primary laser beam (222a) to generate a molten trough (116) in the stacked assembly (218) and a secondary laser beam(222b) to heat up a heat affected zone (224) extending deeper and around the trough (116) where in the primary beam (122a) has a focal point of 2/3 off the way down into the depth or thickness of the assembly (218) and the second laser beam(222b) that has a focal point below the assembly (218), (0029, FIG. 5).
Having the secondary laser beam (222b) focal point deeper than the primary laser beam (222a) is particularly advantageous in order to create a heated affected zone (224) around the molten trough that provides a thermal buffer between the molten trough (216) area and the cool part of the assembly facilitating slow solidification of the molten weld that allows porosity to vent or escape therefrom and prevent entrainment of the porosity within the solidified materials (0030).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the laser welding method of claim 1 taught by Wang in view of Wang-426 in further view of Hisada to have the secondary laser beam to be focused deeper than the first laser beam in the laminating direction (in the stacked-up assembly) in order to provide and maintain a deeper heat affected zone around the molten trough that facilitates slow solidification and prevent entrainment of the porosity within the solidified materials as taught in Wang -426.
Regarding claim 7, Wang in view of Wang-426 in further view of Hisada teaches the laser welding method according to claim 1, wherein the second laser beam is applied to a position away from the opening of the recess and surrounding the opening of the recess (the molten steel that solidifies to weld nugget (26) is formed by applying the second laser beam (32) surrounding the slot, Wang (3:50 — 4: 05 and see FIG. 3 of Wang showing second laser ( 32) applied to the outside of slot (22).Further, Wang-426 teaches using a secondary laser beam 222b to heat up a heat affected zone 224 around a molten though 216 produced by a first laser beam 222a and the secondary laser beam 222b is extrinsic (outside through 216) with respect to laser beam 222a (0029, FIG.5)). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wang-426 in further view of in further view of Hisada modified by Yang et al. (WO 2017/156723 A1), here in after called Yang. 
Regarding claim 3, Wang in view of wang-426 in further view of Hisada teaches the laser welding method according to claim 1. But,
Wang in view of wang-426 in further view of Hisada do not explicitly say the plates (10, 12) that generate gas (zinc vapor) due to melting when laser welded are casting plates; and the gas is hydrogen gas dissolved in the casting plate at a time of casting.
However, It is known in the art of laser welding casting plates specifically aluminum casting plates are known to contain dissolved hydrogen, as is taught in Yang, laser welding two metal substrates (36, 38) of aluminum alloy casting or aluminum die casting (page 11, line 25-page 12, line 05) and the entrained hydrogen gas vapor is expelled during the high stirring laser beam welding (page 21, line 25 -32).
This is particularly advantageous to prevent porosity and weak weld joint as a result of the dissolved hydrogen being trapped in the molten weld pool (page 3, line 25 — page 4, line 05).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the method of laser welding of claim 1 taught by Wang in view of Wang-426 in further view of Hisada to weld casting plates and expel hydrogen gas dissolved in the casting plates during welding in order to prevent porosity due to the trapped hydrogen in the weld pool that results in weak weld joints as taught in Yang.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of wang-426 in further view of Hisada modified by Inaba et al (US 201 4/0302247 A1), here in after called Inaba.
Regarding claim 4, Wang in view of wang-426 in further view of Hisada teaches the laser welding method according to claim 1, wherein the forming a weld pool in the slot (22) and the filling of the molten pool in the slot (22) is carried out by the second laser beam (32), Wang (3: 50 - 4: 05).
Wang in view of wang-426 in further view of Hisada do not explicitly say filling the recess with molten metal by applying a third laser beam to the welding pool after the welding pool is formed.
However, Inaba that teaches using a plurality of laser beams (up to four laser beams) wherein each of the plural laser beams is sufficient to have an energy density appropriate to one or more steps among a plural steps in a process of re-melting and re-solidifying the coating composition (0066), also teaches the heating and melting of the coating composition are performed with the precedent laser beam (20) and the retaining and deepening (filling) of the melted state and the cooling are performed with the follow-up laser beam (21) , (0059).
The advantage of using multiple lasers and dividing and assigning the plurality of steps including the heating, melting, retaining and deepening of a melted state and cooling be carried out with each of the plurality of laser beams is to maintain an optimum morphological change in each step (0066).
Therefore, it would have been obvious for one of ordinary person in the art at the time of filling to modify the forming and the filling of the molten pool in the recess (slot) carried out by the second laser beam disclosed in Wang to have the filling the recess with molten metal by applying a third laser beam to the welding pool after the welding pool is formed in order to maintain an optimum filling of the molten pool in the recess that results in a good weld joint.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6,646,225 B1)), here in after called wang, in view of Wang et al. (US 2005/0121426 A1) and herein after called Wang-426.
Regarding claim 8, Wang discloses a laser welding method for performing lap welding on a plurality of laminated metal plates by applying a plurality of laser beams to the metal plates (a method of Joining a galvanized steel plates (10,12) to one another using laser welding beams (30, 32), (1: 40 -45, FIG. 1, 2 and 3)), the metal plates being constituted by n pieces of metal plates including at least one metal plate that generates gas due to melting (two overlapping zinc coated steel plates (10,12) that generate zinc vapor during welding (2: 59 – 3:07  and FIG. 1)), the metal plates being laminated in order from a first metal plate to an n-th metal plate, n being an integer not less than 2 (the two metal plates (10, 12) laminated in order from the first coated steel plate (10) to second coated steel plate 12, (FIG.1)), n being an integer not less than 2 (n being two see FIG. 1 – 3)), the laser welding method comprising: 
forming a recess serving as an escape route for the gas by applying a first laser beam from a first metal plate side(directing a first laser beam (30) on the upper surface (20) of first steel plate (10) to drill a slot 22 which provides a suitable path for venting zinc vapor (2: 66— 3:11, FIG. 1-3 and claim 1)), the escape route penetrating through the first metal plate to an (n- 1)th metal plate in a laminating direction to reach the n-th metal plate (the depth of slot 22 can suitably extend into, or even through, underlying second coated steel plate (12) depending upon the zinc venting requirement of a particular weld setup. The goal is to cut slot 22 to a depth so that zinc coating vaporized at the weld region can be driven from the site, (3: 18 - 22, FIG. 2 and claim 1)); and
 forming a welding pool around the recess in the metal plates so as to maintain a shape of the recess, the welding pool being formed by applying a second laser beam to an outside of the recess (directing a second laser beam (32) along the path traced by the first laser beam to form the slot (22) on both sides of the slot, wherein the second laser beam (32) having sufficient energy to melt ferrous metal into molten steel! to fill the slot (3: 50 — 4: 05, FIG. 1-3 and claim 1)), please note here, the second laser beam is not only melting the molten pool, but it also fills the slot/recess 22 up to the surface with the molten metal pool which is quenched and quickly solidified to form weld nugget 26 (3: 63 — 4: 03), thus, the shape of the recess is maintained by the molten pool).
Wang do not explicitly teach a position of a focus of the first laser beam in the laminating direction is behind a surface of the first metal plate that the laser beam is applied to in the irradiation direction of the laser beam, and a position of a focus of the second laser beam in the laminating direction is deeper than the position of the focus of the first laser beam in the laminating direction and is inside the n-th metal plate.
However, Wang-426 teaches a position of a focus of the first laser beam in the laminating direction is behind a surface of the first metal plate that the laser beam is applied to in the irradiation direction of the laser beam (the primary welding laser beam 222a that has a focal point which is provided at about ⅔ of the way down into the depth or thickness of the assembly of the first and second metal sheets (212, 214), (0029, FIG.5) note here, “behind a surface of the first metal plate” is interpreted to mean below the surface of the first metal plate in the assembly), and a position of a focus of the second laser beam in the laminating direction is deeper than the position of the focus of the first laser beam in the laminating direction and is inside the n-th metal plate (the secondary heating laser beam 222b that has a focal point on or below the assembly 218 of the lower and upper sheets 212, 214 (0029), thus, secondary laser beam 222b focal  point extends deeper than focal point of the primary beam 222a).
	Having the secondary laser beam (222b) focal point deeper than the primary laser beam (222a) is particularly advantageous in order to create a heated affected zone (224) around the molten trough that provides a thermal buffer between the molten trough (216) area and the cool part of the assembly facilitating slow solidification of the molten weld that allows porosity to vent or escape therefrom and prevent entrainment of the porosity within the solidified materials (0030).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the laser welding method taught by Wang to have the secondary laser beam to be focused deeper than the first laser beam in the laminating direction (in the stacked-up assembly) in order to provide and maintain a deeper heat affected zone around the molten trough that facilitates slow solidification and prevent entrainment of the porosity within the solidified materials as taught in Wang -426.
Response to Arguments
Applicant's remarks/arguments filed on 09/16/2022 have been fully considered and the following response is given herein.
Claim Rejections - 35 U.S.C. § 112
The amendments made to the claims are sufficient to overcome the new matter rejection made under 35 U.S.C. 112 (a) in the Final Rejection dated 07/07/2022. Accordingly, the Rejection is withdrawn.
Claim Rejections - 35 U.S.C. § 103
Applicant’s remarks/arguments with respect to the amended independent claim 1 have been considered but are moot because the new ground of rejection introduces a new teaching reference (Hisada) to teach the amended limitation specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761